


Exhibit 10.40

 

SEVERANCE AGREEMENT

 

THIS SEVERANCE AGREEMENT (the “Agreement”) is made as of December 5, 2011, by
and between Chuck M. Fallon (“Executive”) and The ServiceMaster Company, a
Delaware corporation (“ServiceMaster” or the “Company”).

 

WHEREAS, ServiceMaster desires to employ Executive as its President, Terminix,
and Executive desires to be employed by ServiceMaster in such capacities, and in
connection therewith both parties desire to set forth certain terms and
conditions relating to severance, as contained in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound, the parties, subject to the
terms and conditions set forth herein, agree as follows:

 

1.             Defined Terms.  Any capitalized terms which are not defined
within this Agreement are defined in Exhibit A hereto attached.

 

2.             Severance Benefits.

 

(a)           In the event that Executive’s employment hereunder is terminated
at any time by ServiceMaster without Cause or by Executive for Good Reason, then
ServiceMaster, subject to Section 2(g), shall pay to Executive, as compensation
for services rendered to ServiceMaster and its affiliated companies:

 

(1)           Executive’s then-current base salary (the “Base Salary”) earned
through the effective date of termination of Executive’s employment with
ServiceMaster (the “Date of Termination”), to the extent not previously paid
(but after giving effect to any amounts that would be deferred pursuant to the
ServiceMaster deferred compensation plan); plus

 

(2)           (i) Executive’s annual bonus earned with respect to the fiscal
year immediately prior to the fiscal year in which the Date of Termination
occurs, to the extent not previously paid (but after giving effect to any
amounts that would be deferred pursuant to the ServiceMaster deferred
compensation plan), plus (ii) if the Date of Termination is on or after July 1
of a fiscal year, the bonus that Executive would have been paid in respect of
that fiscal had his employment not terminated, pro rated for the portion of the
fiscal year during which Executive was employed elapsed through the Date of
Termination (the “Pro Rata Bonus”); plus

 

(3)           continued payment of his monthly Base Salary for 12 months
following the Date of Termination; plus

 

--------------------------------------------------------------------------------


 

(4)           an amount equal to Executive’s annual bonus paid or payable to
Executive with respect to the fiscal year immediately preceding the Date of
Termination (and for this purpose, if Executive has not received an annual bonus
for the fiscal year immediately preceding the Date of Termination, such amount
shall be calculated by using the target annual bonus for such year).

 

(b)           In the event that Executive’s employment hereunder is terminated
at any time by ServiceMaster for Cause or by Executive for any reason other than
Good Reason, including by reason of retirement, death or disability, then
ServiceMaster shall pay to Executive (or Executive’s executors, legal
representatives or administrators in the event of Executive’s death), as
compensation for services rendered to ServiceMaster and its affiliated
companies:

 

(1)           Executive’s Base Salary earned through the Date of Termination or
date of death, to the extent not previously paid (but after giving effect to any
amounts that would be deferred pursuant to the ServiceMaster deferred
compensation plan); plus

 

(2)           in the event Executive’s employment is terminated by reason of
death, disability or retirement, (i) Executive’s annual bonus earned with
respect to the fiscal year immediately prior to the fiscal year in which the
Date of Termination occurs, to the extent not previously paid (but after giving
effect to any amounts that would be deferred pursuant to the ServiceMaster
deferred compensation plan), plus (ii) if the Date of Termination is on or after
July 1 of a fiscal year, a Pro Rata Bonus.

 

(c)           Payment.  Subject to Section 10, (i) any amount payable pursuant
to Section 2(a)(1) or 2(b)(1) above shall be paid in accordance with the payroll
practices of ServiceMaster; (ii) any amount payable pursuant to Section 2(a)(2)
or 2(b)(2) shall be paid when annual bonuses for the applicable fiscal years are
paid to other executive officers of ServiceMaster, but in no event later than
March 15 of the year following the year in respect of which such bonuses were
earned; and (iii) any amount payable pursuant to Section 2(a)(3) or 2(a)(4)
shall be paid in equal monthly installments during the one-year period following
the Date of Termination, except that all installments that would have been paid
during the first 45 days following the Date of Termination shall be paid on the
45th day following the Date of Termination.  In addition, if on the Date of
Termination Executive is a “specified employee,” as defined in Treasury
Regulation Section 1.409A-1(i) and determined using the identification
methodology selected by the Company from time to time, or if none, the default
methodology, any or all amounts payable under this Agreement on account of such
termination of employment that would (but for this provision) be payable within
six months following the Date of Termination, shall instead be paid in a lump
sum on the first day of the seventh month following the Date of Termination or,
if earlier, upon Executive’s death, except (i) to the extent of amounts that do
not constitute a “deferral of compensation” within the meaning of

 

--------------------------------------------------------------------------------


 

Treasury Regulation Section 1.409A-1(b) (including without limitation by reason
of the safe harbor set forth in Treasury Regulation Section 1.409A-1(b)(9)(iii),
as determined by the Company in its reasonable good faith discretion); (ii)
benefits which qualify as excepted welfare benefits pursuant to Treasury
Regulation Section 1.409A 1(a)(5); and (iii) other amounts or benefits that are
not subject to the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).

 

(d)           Exclusive Severance.  Any amount paid pursuant to Section 2(a) or
2(b) shall be paid in lieu of any other amount of severance relating to salary
or bonus continuation to be received by Executive upon termination of employment
of Executive under any severance plan, policy or arrangement of ServiceMaster or
its affiliated companies.

 

(e)           PSRP.  Executive’s participation, if any, in the ServiceMaster
Profit-Sharing and Retirement Plan shall end as of the Date of Termination or
date of death, if applicable.

 

(f)            Deferred Compensation Plan.  Executive’s participation, if any,
in the ServiceMaster deferred compensation plan shall end as the Date of
Termination or date of death, if applicable.  Any compensation previously
deferred by Executive (together with any interest and earnings thereon) under
the deferred compensation plan or any successor plan shall be paid or
distributed in accordance with the terms of the plan and Executive’s elections
under the plan.

 

(g)           Release.  Notwithstanding anything to the contrary in this
Section 22, in the event the Company is obligated to make payments pursuant to
Sections 2(a)(3) or 2(a)(4), it shall be a condition to such payments that,
within thirty (30) days following the Date of Termination, Executive enter into
a general release of claims waiving any and all claims against the Company, its
subsidiaries, their affiliates and their respective officers, directors,
employees, agents, representatives, stockholders, members and partners relating
to this Agreement and to his employment during the term hereof; provided that
Executive shall not be obligated to release (i) Executive’s rights under this
Agreement, (ii) claims in respect to equity awards held by Executive, (iii)
Executive’s rights to vested benefits under the Company’s employee benefit
plans, or (iv) any rights to indemnification or reimbursement from the Company
or any of its subsidiaries pursuant to their organizational documents or any
applicable D&O insurance policy.

 

(h)           Notice of Termination.  Each party shall provide the other party
with thirty (30) days’ advance written notice of its intention to terminate
Executive’s employment for any reason, other than a termination by the Company
for Cause or termination by Executive with Good Reason (each of which shall be
subject to the time periods set forth in Exhibit A).

 

--------------------------------------------------------------------------------


 

(i)            Recoupment.  Executive acknowledges that he shall be subject to
such clawback or recoupment policies as may be adopted by the Company for senior
executives or named executive officers generally from time to time.

 

3.             Covenants.

 

(a)           Non-Competition, Non-Solicitation and Confidentiality.  Except as
otherwise agreed by ServiceMaster in its discretion, from and after the date
hereof and through and including the date that is one year after the Date of
Termination, Executive shall not do any of the following, directly or
indirectly, without the prior written consent of ServiceMaster’s Board of
Directors (the “Board”):

 

(1)           directly or indirectly (whether as owner, stockholder, director,
officer, employee, principal, agent, consultant, independent contractor, partner
or otherwise), in North America or any other geographic area in which
ServiceMaster or any subsidiary of ServiceMaster is then conducting business,
own, manage, operate, control, participate in, perform services for, or
otherwise carry on, a business similar to or competitive with the business
conducted by ServiceMaster or any subsidiary of ServiceMaster, provided that the
foregoing shall not prohibit Executive’s passive ownership of less than 1% of
any class of voting securities of a publicly held company which would otherwise
be prohibited under this Section 3(a)(1); or

 

(2)           directly or indirectly attempt to induce any employee of
ServiceMaster or any subsidiary of ServiceMaster to terminate his or her
employment with ServiceMaster or any subsidiary of ServiceMaster for any purpose
whatsoever, or attempt directly or indirectly, in connection with any business
to which Section 3(a)(1) applies, to solicit the trade or business of any
current or prospective customer, supplier or partner of ServiceMaster or any
subsidiary of ServiceMaster; or

 

(3)           directly or indirectly engage in any activity which is contrary,
inimical or harmful to the interests of ServiceMaster or any subsidiary of
ServiceMaster, including but not limited to (i) violations of ServiceMaster
policies, (ii) disclosure or misuse of any confidential information or trade
secrets of ServiceMaster or a subsidiary of ServiceMaster, (iii) participation
in any activity not approved by the Board which could reasonably be foreseen as
contributing to or resulting in a change in control and (iv) conduct related to
employment for which either criminal or civil penalties may be sought.

 

This Section 3 is in addition to and does not supersede any other agreements
prohibiting competition with ServiceMaster.  Failure to abide by this agreement
may result in the suspension or cancellation of payments specified in Section 2.

 

--------------------------------------------------------------------------------


 

(b)           Litigation and Regulatory Cooperation.  During and after
Executive’s employment, Executive shall cooperate fully with ServiceMaster in
the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of ServiceMaster or its
affiliates that relate to events or occurrences that transpired while Executive
was employed by ServiceMaster.  Executive’s full cooperation in connection with
such claims or actions shall include, but not be limited to, being available to
meet with counsel to prepare for discovery or trial and to act as a witness on
behalf of ServiceMaster at mutually convenient times.  During and after
Executive’s employment, Executive also shall cooperate fully with ServiceMaster
or its affiliates in connection with any investigation or review of any Federal,
state or local regulatory authority as any such investigation or review relates
to events or occurrences that transpired while Executive was employed by
ServiceMaster.  ServiceMaster shall reimburse Executive for any reasonable
out-of-pocket expenses incurred in connection with Executive’s performance of
obligations pursuant to this Section 3(b).

 

4.             Successors and Assigns.  This Agreement shall inure to the
benefit of and be enforceable by ServiceMaster and its successors and assigns
and by Executive and Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  This
Agreement shall not be terminated by any merger or consolidation of
ServiceMaster whereby ServiceMaster is or is not the surviving or resulting
corporation or as a result of any transfer of all or substantially all of the
assets of ServiceMaster.  In the event of any such merger, consolidation or
transfer of assets, the provisions of this Agreement shall be binding upon the
surviving or resulting corporation or the person or entity to which such assets
are transferred.

 

5.             Notice.  All notices and other communications required or
permitted under this Agreement (including the notice required by the definition
of Good Reason as set forth in Exhibit A) shall be in writing, shall be given by
personal delivery, overnight delivery by an established courier service, or by
certified mail, return receipt required, and shall be deemed to have been duly
given when delivered, addressed (a) if to Executive, at his address in the
records of the Company, and if to ServiceMaster, to ServiceMaster Global
Holdings, Inc., c/o The ServiceMaster Company, 860 Ridge Lake Blvd., Memphis, TN
38120, attention Senior Vice President, Human Resources, or (b) to such other
address as either party may have furnished to the other in writing in accordance
herewith.

 

6.             Entire Agreement; Amendments.  Except as otherwise specified
herein, this Agreement and the Exhibit constitute the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersede and preempt any prior understandings, agreements or representations by
or between the parties, written or oral, which may have related in any manner to
the subject matter hereof.

 

--------------------------------------------------------------------------------


 

7.             Modification or Waiver.  No provision of this Agreement may be
modified or waived unless such modification or waiver is agreed to in writing
and signed by Executive and a member of the Board.  No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.  Failure by Executive or
ServiceMaster to insist upon strict compliance with any provision of this
Agreement or to assert any right which Executive or ServiceMaster may have
hereunder shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.

 

8.             Governing Law; Validity.  The interpretation, construction and
performance of this Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Delaware without regard to the
principle of conflicts of laws.  The invalidity or enforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any of the other provisions of this Agreement, which other provisions shall
remain in full force and effect.

 

9.             Withholding.  Any payments provided for herein shall be reduced
by any amounts required to be withheld by the Company from time to time under
applicable Federal, state or local income or employment tax laws or similar
statutes or other provisions of law then in effect.

 

10.          Payments by Subsidiaries.  Executive acknowledges that one or more
payments hereunder may be paid by one or more of the Company’s subsidiaries, and
Executive agrees that any such payment made by such subsidiary shall satisfy the
obligations of the Company hereunder with respect to (but only to the extent of)
such payment.

 

11.          No Guaranteed Employment.  This Agreement shall not constitute an
employment contract or establish a term of employment, and nothing herein will
change Executive’s status as an “at-will” employee.  No provision of this
Agreement shall be construed to impair the right of the Company and Executive to
elect to terminate Executive’s employment at any time and for any reason or no
reason.

 

12.          Section 409A.  To the extent that any reimbursement, fringe
benefit, or other similar plan or arrangement in which Executive participates
during the term of the Executive’s employment under this Agreement or thereafter
provides for a “deferral of compensation” within the meaning of Section 409A of
the Code, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit; (ii) the amount eligible
for reimbursement or payment under such plan or arrangement in one calendar year
may not affect the amount eligible for reimbursement or payment in any other
calendar year (except that a plan providing medical or health benefits may
impose a generally applicable limit on the amount that may be reimbursed

 

--------------------------------------------------------------------------------


 

or paid); (iii) subject to any shorter time periods provided in any expense
reimbursement policy of the Company, any reimbursement or payment of an expense
under such plan or arrangement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred; and
(iv) the reimbursements shall be made pursuant to objectively determinable and
nondiscretionary Company policies and procedures regarding such reimbursement of
expenses.  In addition, with respect to any payments or benefits subject to
Section 409A, reference to Executive’s “Date of Termination” (and corollary
terms) with the Company shall be construed to refer to Executive’s “separation
from service” (as determined under Treas. Reg. Section 1.409A-1(h), as uniformly
applied by the Company) with the Company.  Whenever a provision under this
Agreement specifies a payment period with reference to a number of days, the
actual date of payment within the specified period shall be within the sole
discretion of the Company.  Executive’s right to receive any installment
payments hereunder shall, for purposes of Section 409A, be treated as a right to
receive a series of separate and distinct payments.

 

13.          Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed the
day and year first written above.

 

 

 

THE SERVICEMASTER COMPANY

 

 

 

By:

/s/ Jed L. Norden

 

 

Name: Jed L. Norden

 

 

Title:   Senior Vice President - Human Resources

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Charles M. Fallon

 

Charles M. Fallon

 

--------------------------------------------------------------------------------


 

Exhibit A

 

As used in this Agreement, the following terms shall have the respective
meanings set forth below:

 

(a)           “Cause” means:

 

(1)           a material breach by Executive of his duties and responsibilities
(other than as a result of incapacity due to physical or mental illness) which
is demonstrably willful and deliberate on Executive’s part, which is committed
in bad faith or without reasonable belief that such breach is in the best
interests of ServiceMaster and which is not remedied within thirty (30) days
after receipt of written notice from ServiceMaster specifying such breach; or

 

(2)           the commission by Executive of a felony or misdemeanor (whether or
not a felony) involving any act of fraud, embezzlement, or dishonesty, or any
other intentional misconduct by Executive that adversely and significantly
affects the business affairs or reputation of ServiceMaster or an affiliated
company; or

 

(3)           any failure by Executive to cooperate with any investigation or
inquiry into Executive’s business practices, whether internal or external,
including, but not limited to Executive’s refusal to be deposed or to provide
testimony at any trial or inquiry.

 

(b)           “Good Reason” means, without Executive’s written consent, the
occurrence of any of the following events:

 

(1)           any of (i) the reduction in any material respect in Executive’s
position(s), authorities or responsibilities with ServiceMaster, or (ii) any
failure to re-elect Executive to serve as President of a business unit of the
Company; or

 

(2)           a reduction in Executive’s Base Salary or target annual bonus
percentage, each as in effect on the date hereof or as the same may be increased
from time to time thereafter, other than reductions that are proportionate to
reductions applicable to other senior executives of the Company

 

If Executive determines that Good Reason exists, Executive must notify
ServiceMaster in writing, within ninety (90) days following Executive’s
knowledge of the first event which

 

--------------------------------------------------------------------------------


 

Executive determines constitutes Good Reason, or such event shall not constitute
Good Reason under the terms of Executive’s employment.  If ServiceMaster
remedies such event within thirty (30) days following receipt of such notice,
Executive may not terminate employment for Good Reason as a result of such
event.

 

--------------------------------------------------------------------------------
